Citation Nr: 1750792	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-19 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right inguinal hernia repair.

2.  Entitlement to an initial compensable rating for scar due to inguinal hernia repair.

3.  Entitlement to an initial increased rating for left elbow medial epicondylitis, rated as 10 percent disabling prior to September 25, 2014, and as 20 percent disabling as of that date.  

4.  Entitlement to an initial increased rating for a lumbar spine disability, rated as 10 percent disabling prior to December 30, 2015, and as 20 percent disabling as of that date.

5.  Entitlement to an initial increased rating for a right knee disability, rated as 10 percent disabling prior to December 30, 2015, and as 30 percent disabling as of that date.

6.  Entitlement to an initial increased rating for a left knee disability, rated as 10 percent disabling prior to December 30, 2015, and as 40 percent disabling as of     that date.

7.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 30, 2015, and as 50 percent disabling as of that date.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities prior to December 30, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active duty service from October 2000 to December 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2006, May 2006 and June 2007.  

The April 2006 rating decision granted service connection for lumbar strain,         left elbow medial epicondylitis, right knee chondromalacia patella, left knee chondromalacia patella, and residuals of right inguinal hernia repair, and assigned noncompensable ratings for each effective December 16, 2005.  The May 2006 rating decision granted service connection for PTSD and assigned a 10 percent rating effective December 16, 2005.  The June 2007 rating decision granted service connection for scar due to inguinal hernia repair and assigned a noncompensable rating effective December 16, 2005.

The ratings assigned for PTSD, lumbar strain, left elbow medial epicondylitis,   right knee chondromalacia patella, and left knee chondromalacia patella were all increased in a June 2009 rating decision.  A 30 percent rating was assigned for PTSD and 10 percent ratings were assigned for the other disabilities, all effective December 16, 2005.  An October 2014 rating decision increased the rating assigned for left elbow medial epicondylitis to 20 percent, effective September 25, 2014.  The Veteran was also granted a separate rating for a neurological disability affecting the left elbow.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2015.  A transcript is of record.  The Board remanded the claims, as well as a claim for entitlement to a TDIU pursuant to     Rice v. Shinseki, 22 Vet. App. 447 (2009), for additional development.  

In a July 2016 rating decision, the service-connected lumbar strain, right knee chondromalacia patella, and left knee chondromalacia patella were recharacterized and the ratings assigned were increased to 20 percent, 30 percent, and 40 percent, respectively, effective December 30, 2015.  The rating assigned for PTSD was also increased to 50 percent, also effective December 30, 2015.  The Veteran was also granted separate ratings for neurological disabilities affecting the bilateral lower extremity.  

The claims formerly styled as lumbar strain, right knee chondromalacia patella, and left knee chondromalacia patella, have been recharacterized as reflected on the title page given the actions undertaken in the July 2016 rating decision.  Additionally, as the Veteran has a combined rating of 100 percent effective December 30, 2015, the TDIU claim has been amended as reflected on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in November 2015 in part to obtain VA treatment records dated since June 2009.  Although records from the Baltimore VA Medical Center (VAMC) were associated with the file in May 2016 and July 2016, the earliest record of treatment is dated in August 2009; the August 2009 record is the only record of treatment during the entire year of 2009; and the records obtained clearly do not comprise   the Veteran's entire record of treatment from June 2009 forward, since VA records submitted by the Veteran at the time of his September 2015 Board hearing contain more than one entry for the year 2009 with the earliest 2009 entry being in May.  Remand is needed to obtain the records previously identified by the Board. Stegall v. West, 11 Vet. App. 268 (1998).  For the sake        of completeness, the Board is instructing that the Veteran's complete record of treatment from the Baltimore VAMC dated since December 2005 be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Baltimore VAMC dated since December 2005.  

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




